UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7390


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GREGORY LAWRENCE TROPEA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:13-cr-00075-RGD-DEM-1)


Submitted:   October 18, 2016              Decided:   November 4, 2016


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Lawrence Tropea, Appellant Pro Se.        Kevin Patrick
Hudson, Assistant United States Attorney, Norfolk, Virginia;
Lisa Rae McKeel, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Lawrence Tropea appeals the district court’s orders

denying his motion for transcripts at government expense and his

motion for reconsideration. *           We have reviewed the record and

find       no   reversible   error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.             United States v. Tropea,

No. 4:13-cr-00075-RGD-DEM-1 (E.D. Va. July 31 & Aug. 18, 2015).

We   dispense      with   oral   argument   because    the   facts   and   legal

contentions       are   adequately    presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




       *
       Although “the Federal Rules of Criminal Procedure do not
specifically provide for motions for reconsideration,” Nilson
Van & Storage Co. v. Marsh, 755 F.2d 362, 364 (4th Cir. 1985),
we have acknowledged that, in certain circumstances, district
courts have the inherent authority to decide motions for
reconsideration in criminal cases.   United States v. Goodwyn,
596 F.3d 233, 236 (4th Cir. 2010).



                                        2